DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi (EP 2420683 A1, hereinafter referred to as “Adachi”).
Regarding claim 1, Adachi discloses a fastener (Figs 1 and 2, fastener 18) for fastening a part to another part (Figs 3 and 7, fastening a trim board 12 to a body panel 10), the fastener (18) having a sleeve (Figs 1 and 2, female member 14) and a bolt (Figs 1 and 2, male member 16), the bolt being configured to be inserted into the sleeve (Figs 1, 3 and 7, male member 16 configured to be inserted into female member 14), wherein the bolt and/or the sleeve or an element of the fastener, which is located on or attachable to the bolt or the sleeve, is configured for holding the part (Figs 3 and 7, female member 14 at installation holes 10A and 12A is holding parts 10, 12; note: due to presence of alternative language of “and/or” and “or” recited in above limitation, thereby portion of the limitation is considered optional and can be omitted), wherein the bolt (16) is held in the sleeve (14) in at least a first position and a second position (Figs 2 and 5) spaced apart from one other in the longitudinal axis of the sleeve (14 and 16 are spaced in axial direction), between which the bolt can be moved translationally in the sleeve (male member 16 can move in axial direction from Fig. 3 to Fig. 5), and wherein the bolt and the sleeve are configured such that in the first position the bolt can be rotated relative to the sleeve holding the first position (Figs 2, 3, 8, 9, by virtue of inclined face 42B on projecting parts 42 of male member 16, with respect to inclined cam 24 and inclined faces 42B, clockwise rotation is achieved, [0056], under the provisional fastened state as described in [0024] lines 16-18,  the head part 38 of the male member 16 is not been received in the recessed part 22 of the female member 14, and is raised up from the top surface of the flange part 20, shown in Fig. 2, see [0050] in specification for details, and thus the first position of Fig. 2 can be held when the engaging leg pieces 28 (which have yet to be pushed wider, see [0054] lines 30-32 and Fig. 5) exert force/push against wall of shaft part 36 of male member, thereby preventing translational movement downwards into locked position, see Fig. 3) and in the second position rotation of the bolt relative to the sleeve is prevented ([0017]-[0018], [0055] lines 4-5: clockwise rotational movement of the male member 16 is restricted, see also Figs 5-7, fully fastened state). 

Regarding claim 2, Adachi discloses wherein the bolt and the sleeve are configured in such a way that the bolt is secured against being pulled out of the sleeve ([0017] fully fastened state of male member to female member, see also [0053] – [0055]). 

Regarding claim 3, Adachi discloses wherein the sleeve and the bolt are configured in such a way that in the first and second positions a positive fit acting along the longitudinal axis is formed between them ([0006]: provisionally fastened of male member to female member, in a state of incapable of rotation, see Fig. 2, [0015] lines 5-7: male member becomes provisionally fastened to female member in which claw parts are engaged in the engaging holes (thereby providing a positive fit)). 

Regarding claim 4, Adachi discloses wherein the bolt or the sleeve has a projection (Fig. 1, male member 16 has guide pieces 46 and 48), whose extension along the longitudinal axis is adapted to an extension of a recess along the longitudinal axis of the sleeve or bolt ([0037] lines 1-8, guide pieces 46, 48 passing through slit parts 32).  

Regarding claim 5, Adachi discloses wherein the bolt and the sleeve are configured to formInt. Appl. No. PCT/EP2018/081435 Atty. Docket No. 177817.191012Page 5 of 7in the second position a positive fit acting in the direction transverse to the longitudinal axis and/or in a circumferential direction of the sleeve ([0017]-[0018], [0055] lines 4-5: fully fastened state, male member and female member form a positive fit by having the claw parts 34 locked on the locking pieces 50, 52, see [0040] and [0055]).

Regarding claim 6, Adachi discloses wherein the bolt and the sleeve have elements in the form of a projection and a recess for forming the positive fit (Fig. 1, male member 16 has guide pieces 46 and 48; [0037] lines 1-8, guide pieces 46, 48 passing through slit parts 32).  

Regarding claim 7, Adachi discloses wherein the bolt and the sleeve at their respective positions are freely movable along the longitudinal axis within a region in the longitudinal axial direction along the longitudinal axis of the bolt and sleeve so that the sleeve and the bolt can move relative to each other in the longitudinal axial extension of the sleeve and the bolt (prior to being locked in a fully fastened state, see abstract, the male member 16 is capable of sliding along axial direction with respect to the female member 14, [0013] lines 3-9, see also [0016], [0036], [[0052] movement in axial direction).  

Regarding claim 8, Adachi discloses wherein a plurality of projections are provided circumferentially distributed on the sleeve and/or on the bolt (Figs 1, 2 and 5, guide pieces 46, 48 are circumferentially distributed on the uninstalled male member 16, as well as on the installed female member at adjacent engaging leg pieces 28 thereof).

Regarding claim 9, Adachi discloses wherein the projections are arranged: a) at a head end; b) substantially centrally with respect to the longitudinal axis; and/or c) at a foot end on the bolt and/or sleeve (due to presence of alternative language of “and/or” in above limitation, only one arrangement, i.e. at a foot end of the bolt would be sufficiently met by Fig. 1 showing guide pieces 46, 48 at foot end of male member 16, since optional features can be omitted).

Regarding claim 11, Adachi discloses a method of fastening a part to another part, comprising fastening the part to another part with the fastener of Claim 1 (Fig. 7, parts 10 and 12 are fastened by fastener 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi (EP 2420683 A1, hereinafter referred to as “Adachi”) in view of Wollar (US 4405272, hereinafter referred to as “Wollar”). 

Regarding claim 10, Adachi fails to disclose wherein the sleeve and/or the bolt comprises a plastic, a metal and/or a composite material.
However, Wollar teaches wherein the sleeve and/or the bolt comprises a plastic, a metal and/or a composite material (abstract: plastic fastener, col. 1, lines 6-18: two-piece plastic fastener with a plunger and a sleeve). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Adachi and Wolllar and modify Adachi by Wollar based on the following rationales: (a) since Adachi fails to describe any material information for both of the male member 16 and the female member 14 for the fastener assembly, therefore one having ordinary skill in the art would be motivated to look for material information for such components for the fastener assembly in the same technical field of endeavor or analogous art, and because Wollar belongs to the same analogous art as that of Adachi, one having ordinary skill in the art would be motivated to adopt or reference material information from Wollar to fabricate the similar type of fastener; (b) Wollar in col. 7, lines 19-25 describes advantage of the plastic fastener being practically immune to vibration, and particularly well adapted for installations wherein there must be relative motion between the parts or elements that are connected by the fastener. Meanwhile, Adachi is silent on its fastener assembly being immune to vibration, nevertheless, the fastener of Adachi is directed to being used inside a vehicle to vehicle body panel, which imply that there would be constant vibration motion when the vehicle is driven on the road, and thus the advantage of Wollar would serve as a motivation or suggestion to consult Wollar teachings to modify Adachi.
Response to Arguments
Applicant's arguments filed on 09/23/2022 in page 4 as reproduced below:

    PNG
    media_image1.png
    269
    925
    media_image1.png
    Greyscale

 have been fully considered but they are not persuasive.  First, responding to “Thus, in the first position there is free rotatability between the bolt and sleeve without any movement of the bolt in the longitudinal axial direction of the sleeve” in above reproduced argument from applicant, Examiner submits amended claim 1 fails to recite the limitation which reads: “without any movement of the bolt in the longitudinal axial direction of the sleeve”.    See MPEP 2111.01 (II), which recites in part: 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”  (emphasis added).  Second, remarks herein above in section # 05 explained that referring to teachings of Adachi, Figs 2, 3, 8, 9, by virtue of inclined face 42B on projecting parts 42 of male member 16, with respect to inclined cam 24 and inclined faces 42B, thereby achieve clockwise rotation, [0056]; and under the provisional fastened state as described in [0024] lines 16-18,  the head part 38 of the male member 16 is not been received in the recessed part 22 of the female member 14, and is raised up from the top surface of the flange part 20, shown in Fig. 2, see [0050] in specification for details, and thus the first position of Fig. 2 can be held when the engaging leg pieces 28 (which have yet to be pushed wider, see [0054] lines 30-32 and Fig. 5) exert force/push against wall of shaft part 36 of male member 16, thereby preventing translational movement downwards into fully fastened state  of Fig. 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Dendo (EP 3067574A1) discloses a clip with a pin that can be attached and fastened.  Hirotsugu (JP5379068B2) discloses a fastening structure with a grommet and collar portion and rotatable pin/leg.   Porter (US 20170298976A1) discloses a rivet-style fastener with housing with snap assembly functionality. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632  

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632